Title: From John Adams to James McHenry, 12 August 1799
From: Adams, John
To: McHenry, James



Sir
Quincy Aug 12th 1799

I will not object to the surgeons & mates selected by Col Rice & Col Hunnewell for their regiments. But I am not fully satisfied with the appointment of Dr Blake. He would do very well as a mate but his age does not entitle him I fear to the preeminence, if his learning is sufficient. I wish we had a system digested & Hospital surgeons appointed who might give us better information.
